In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights based on permanent neglect, the father appeals from (1) a fact-finding order of the Family Court, Richmond County (Meyer, J.), dated December 13, 1994, which, after a hearing, found, inter alia, that he had permanently neglected the subject child, and (2) an order of disposition of the same court, dated December 18, 1995, which, after a hearing, terminated his parental rights.
Ordered that the appeal from the fact-finding order dated December 13, 1994, is dismissed, without costs or disbursements, as that order was superseded by the order of disposition dated December 18, 1995; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the father’s contention, the record amply supports the Family Court’s determination that Zyrina was a permanently neglected child (see, Matter of Travis Lee G., 169 AD2d 769).
*548The father’s remaining contention lacks merit. Rosenblatt, J. P., Ritter, Altman and Florio, JJ., concur.